Title: From Thomas Jefferson to Thomas Mann Randolph, 15 March 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Mar. 15. 08.
                  
                  You will see in the public papers an account of proceedings of the legislature at Lancaster, which you will not understand without explanation. the members in Caucus have named electors of President & V. President without saying whom they are to vote for. the fact is this. the Democrats had more at heart the election of Snyder for Governor than any thing else. the Feds named Ross. the Quids could not swallow the latter. a compromise therefore took place between the two sections of Republicans, by agreeing to give Snyder their joint vote, and forming a mixed ticket for President & V.P. to support that also by their joint interest. accordingly it is said by their members here that the electors named will be about half of them for Clinton President & Monroe V.P. and the other half for mr Madison President. thus Pensylvania according to custom will count as nothing in the election of a President. but this accession to Clinton’s vote it is believed will encourage New York to support him. Connecticut & Delaware it is taken for granted will be against mr M. and his friends believe this will comprize the whole of the opposition to him.   Congress will probably rise about the middle of April. I salute you all with great affection.
                  
                     Th: Jefferson 
                     
                  
               